1
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
2                                                                EASTERN DISTRICT OF WASHINGTON



3                       UNITED STATES DISTRICT COURT Dec 10, 2018
                       EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK   C


4
     NADEL IONA BARRETT,                       No. 2:17-CV-00379-SMJ
5
                              Plaintiff,       ORDER DISMISSING CASE
6
                 v.
7
     LAURA GENTRY HUGHES,
8    individually; DOUG HUGHES,
     individually; EMILY NELSON,
9    individually; and PARENTS DEFENSE
     COUNSEL, a Washington Corporation,
10
                              Defendants.
11

12         On December 10, 2018, the parties filed a stipulated dismissal, ECF No. 17.

13   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

14   IT IS HEREBY ORDERED:

15         1.    The STAY in this matter is LIFTED.

16         2.    The parties’ Stipulation of Dismissal, ECF No. 17, is GRANTED.

17         3.    All claims are DISMISSED WITH PREJUDICE, with all parties to

18               bear their own costs and attorneys’ fees.

19         4.    All pending motions are DENIED AS MOOT.

20         5.    All hearings and other deadlines are STRICKEN.




     ORDER DISMISSING CASE - 1
1          6.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 10th day of December 2018.

5                       _________________________
                        SALVADOR MENDOZA, JR.
6                       United States District Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
